DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of subgroup I of Group I, Claims 1-15, in the reply filed on 07-25-22 is acknowledged.
Claims 16-20 are withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US20040209395).
Re Claim 1, Yang show and disclose
A package device, comprising: 
a redistribution layer (fig. 7B) comprising a first dielectric layer (1, fig. 7B), a conductive layer (of 13, fig. 1 and 7B), and a second dielectric layer (18, fig. 7B), and the conductive layer being disposed between the first dielectric layer and the second dielectric layer (fig. 7B), wherein the redistribution layer has a test mark (11 and 13, fig. 7B), the test mark comprises a plurality of 10conductive patterns (of 13, fig. 1 and 7B) formed of the conductive layer, and the plurality of conductive patterns are arranged in a ring shape (fig. 1 and 7A). 
Re Claim 2, Yang show and disclose 
The package device according to claim 1, wherein the test mark further comprises another conductive pattern (11, fig. 1 and 7), and the plurality of conductive patterns 15surround the another conductive pattern (fig. 1 and 7), and the another conductive pattern is formed of the conductive layer (fig. 7B).
Re Claim 3, Yang show and disclose
The package device according to claim 1, wherein the test mark further comprises a plurality of sequence patterns (13s, fig. 1 and 7), a number of the plurality of conductive 20patterns is N1 times a number of the plurality of sequence patterns, where N1 is a positive integer (fig. 1 and 7).
Re Claim 6, Yang show and disclose  
The package device according to claim 1, wherein the plurality of conductive patterns extend along different directions (fig. 1 and 7).  
Re Claim 11, Yang show and disclose 5				

The package device according to claim 1, wherein an uneven distance is between adjacent two of the plurality of conductive patterns (fig. 1 and 7A).
 Re Claim 12, Yang show and disclose
The package device according to claim 1, wherein a uniform distance is between adjacent two of the plurality of conductive patterns (fig. 7B).  
Re Claim 13, Yang show and disclose
The package device according to claim 1, wherein the conductive layer comprises a metal material (metal layer, [0044]).
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Shanmugam et al. (US20220157680).
Re Claims 4-5, Yang show and disclose
The package device according to claim 1, 
Yang does not disclose
wherein the conductive layer is a multi-layer structure, and the multi-layer structure comprises a seed layer and a 30metal layer sequentially stacked; wherein a thickness of the conductive layer ranges from 4 µm to 5 µm; wherein a thickness of the second dielectric layer ranges from 4 µm to 7 µm; wherein the redistribution layer further comprises a trace, the trace is formed of the conductive layer, the trace is electrically connected to an electronic component disposed on the redistribution layer, and the trace is electrically isolated from the test mark.
Shanmugam teaches a device wherein
the conductive layer (of trace 126, fig. 3D) is a multi-layer structure, and the multi-layer structure comprises a seed layer and a 30metal layer sequentially stacked (Conductive traces 126 may be created by first depositing a seed layer, followed by growing a metal (e.g., copper) pattern, [0031]); a thickness of the conductive layer ranges from 4 µm to 5 µm (conductive traces 126 may have a thickness 10 μm or less, such as approximately 3-10 μm, [0032]); a thickness of the second dielectric layer ranges from 4 µm to 7 µm (and dielectric layers have a thickness of 5 μm or less, such as 2-5 μm, [0032]); the redistribution layer further comprises a trace (trace 126, fig. 3D), the trace is formed of the conductive layer (conductive layer of 126, fig. 3D), the trace is electrically connected to an electronic component (400, fig. 4) disposed on the redistribution layer, and the trace is electrically isolated from the test mark (additional trace for connecting a component, fig. 4).
Therefore, it would have been obvious to one having ordinary skill in the art to use a seed layer for plating the conductive layer, use thickness ranges of the conductive and dielectric layers, and add a trace for connecting a component     as taught by Shanmugam in the electronic device of Yang, in order to increase bonding strength of the conductive layer, and increase functionality for the electronic device; and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105  USPQ 233.  

Allowable Subject Matter
Claims 9-10 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 9 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein a plurality of the plurality of conductive patterns arranged along at least one direction, and sizes of the plurality of the plurality of conductive patterns sequentially increase along the at least one direction.
Claim 14 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the redistribution 30layer further comprising at least one upper pad disposed on the second dielectric 4Appl. No. 17/313,006Reply to Office action of June 15, 2022 layer, and a size of the test mark is less than a size of the at least one upper pad.
Claim 15 and all claims dependent thereof are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the claim in combination as claimed, including:
wherein the test mark has a center, and a width of one of the plurality of conductive patterns in a direction perpendicular to an extending direction of the one of the plurality of conductive patterns gradually decreases along a direction away from the center.
The aforementioned limitations in combination with all remaining limitations of the respective claims are believed to render said claim 9, 14, 15 and all claims dependent thereof patentable over art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20180006381-A1 US-20120088078-A1 US-20110198748-A1 US-20100151629-A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848